IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                      AT JACKSON
                       Assigned on Briefs October 6, 2015

           STATE OF TENNESSEE v. DENNIS SPRAWLING
                Appeal from the Criminal Court for Shelby County
                   No. 1401576    Carolyn W. Blackett, Judge



                No. W2014-02511-CCA-R9-CD - Filed July 5, 2016
                     _____________________________

ROBERT L. HOLLOWAY, JR., J., concurring.

        Although I concur with the majority‟s conclusion that the trial court did not
err in suppressing the Defendant‟s blood test results and agree that the trial court‟s
judgment should be affirmed, I write separately because I cannot agree with the
inclusion of two sentences in the majority opinion concerning the adoption of a
good faith exception to the exclusionary rule in Tennessee. The first sentence is:
“We believe that Tennesseans have adjusted well for over three decades under our
State‟s constitution without adoption of any good faith exception….” The second
sentence is: “We should not alter Tennessee Law.”

       Whether to adopt a good faith exception is currently pending before the
Tennessee Supreme Court, see Order, State v. Corrin Kathleen Reynolds, No.
E2013-02309-SC-R11-CD (Tenn. Mar 16, 2015), and panels of this court “have
previously stated that „neither the trial court nor this court has the authority to
create a good faith exception to the Tennessee exclusionary rule since an inferior
court may not modify, revise, modernize, or overrule a rule created by the
Supreme Court.‟” State v. Jerry Brandon Phifer, No. M2013-01401-CCA-R3-CD,
2014 WL 4698499, at *16 (Tenn. Crim. App. Sept. 23, 2014) (quoting State v.
Lonnie Taylor, No. 86-144-III, 1987 WL 25417, at *7 (Tenn. Crim. App. Dec. 4,
1987)); State v. Helkie Nathan Carter, No. M2015-00280-CCA-R9-CD, 2016 WL
3044216, at *7 (Tenn. Crim. App. May 20, 2016).

       The Court of Criminal Appeals is „“an error-correcting intermediate
appellate court.”‟ Jerry Brandon Phifer, 2014 WL 4698499, at *16 (quoting Alsip
v. Johnson City Med. Ctr., No. E2004-00831-COA-R9-CV, 2005 WL 1536192, at
*1 (Tenn. Ct. App. June 30, 2005), aff‟d, 197 S.W.3d 722 (Tenn. 2006)). Here
“[t]he State, in a footnote in its brief, asserts that this case is an appropriate case
for application of the so called „good faith exception[.]”‟ If we determine that in
our role as an error-correcting court that we should address the State‟s assertion, in
my opinion we should simply opine that our court does not have the authority to
create a good faith exception to the Tennessee exclusionary rule based on well
established case law.

                                           _________________________________
                                           ROBERT L. HOLLOWAY, JR., JUDGE